                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JASMINA KOZOMARA,

                   Plaintiff,
                                                     Case No. 19-cv-955-pp
      v.

ANDREW SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is married, and she and her spouse have one

minor child they are responsible for supporting. Dkt. No. 3 at 1. The plaintiff

has no wages or salary of her own, and her husband earns $2,000-$3,000 “or

less” per month. Id. at 2. The plaintiff lists expenses of $8,750 per month and


                                          1
indicates that her “husband[’s] business went down and [they] are living on the

credit cards.” Id. at 3-4. The plaintiff and her husband own their home and a

car worth approximately $10,000; they are making a lease payment on a

second car. Id. at 3. The plaintiff has no cash on hand or in a checking or

savings account, and she owns no other property of value. Id. at 3-4. The

plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she is disabled and has been

denied benefits. Dkt. No. 1 at 2. The plaintiff alleges that the decision denying

her benefits was not in accordance with the purpose and intent of the Social

Security Act, is not supported by substantial evidence and is contrary to law.

Id. at 2. At this early stage in the case, and based on the information in the

plaintiff’s complaint, the court concludes that there may be a basis in law or in




                                          2
fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 3rd day of July, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
